Case: 21-50752     Document: 00516396925          Page: 1    Date Filed: 07/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 21-50752                          July 18, 2022
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Justin Giovanni Narvaiz-Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                         USDC No. 4:21-CR-121-DC-1


   Before Jolly, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Justin Giovanni Narvaiz-Gonzalez appeals the 24-month term of
   imprisonment and three-year term of supervised release imposed for
   transporting illegal aliens for financial gain. He contends that the district
   court committed reversible plain error by applying an enhancement for
   reckless endangerment pursuant to U.S.S.G. § 2L1.1(b)(6). We agree. At


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50752      Document: 00516396925            Page: 2   Date Filed: 07/18/2022




                                      No. 21-50752


   sentencing, the district court plainly erred by enhancing Narvaiz-Gonzalez’s
   total offense level for reckless endangerment pursuant to U.S.S.G.
   § 2L1.1(b)(6). See United States v. Ramirez, 37 F.4th 233, 237 (5th Cir. 2022)
   (holding that it is plain error for a district court to impose the U.S.S.G.
   § 2L1.1(b)(6) reckless endangerment sentencing enhancement based on non-
   severe vehicle overcrowding and a lack of a driver’s license). Accordingly,
   we VACATE Narvaiz-Gonzalez’s sentence and REMAND the case to the
   district court for resentencing.




                                           2
Case: 21-50752      Document: 00516396925           Page: 3    Date Filed: 07/18/2022




                                     No. 21-50752


   Haynes, Circuit Judge, concurring:
          Given that we are bound by precedent, I concur in the judgment.
   However, although I agree that the number of people in the vehicle at issue
   here was not enough to warrant the enhancement in question, I respectfully
   disagree with the decision in United States v. Ramirez, 37 F.4th 233, 237 (5th
   Cir. 2022) that said that a lack of a driver’s license in addition to the vehicle
   overcrowding is not enough. In so holding, it utterly failed to address this
   issue or distinguish United States v. Luyten, 966 F.3d 329 (5th Cir. 2020),
   which ruled the other way as to a revoked pilot license. Id. at 334–35. While
   I understand that there could be situations where a driver without a license is
   not unsafe, I do not think it should be viewed as plain error to have concluded
   otherwise in general.




                                          3